Citation Nr: 1440723	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel








INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss but granted service connection for tinnitus.


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his active service.


CONCLUSION OF LAW

Resolving doubt in the favor of the Veteran, his bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

 The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system such as sensorineural hearing loss to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his bilateral hearing loss disability is related to noise exposure sustained in active service.  He has reported that he experienced hearing loss in service and that his hearing acuity has continued to worsen since separation from service. 



The Veteran is competent to report when he first experienced symptoms of bilateral hearing loss and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that assertion.

A review of the Veteran's service separation form shows that his military occupational specialty while in active service was a Missile Unit Commander.  Additionally, the Veteran has been granted entitlement to service connection for tinnitus based on exposure to acoustic trauma during active service.  Therefore, the Board concedes the Veteran's noise exposure while in active service. 

A review of the STRs shows that he had an audiological evaluation while a student in the Reserve Officers' Training Corps (ROTC).  His July 1968 ROTC reported puretone thresholds, in decibels, were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
0
0
0
Not reported
0
LEFT
0
0
5
Not reported
0

At his March 1969 entrance examination, the Veteran's whisper test for both ears was 15.  During his January 1971 military separation examination, the Veteran had another audiological evaluation.  That evaluation demonstrated a threshold shift from the July 1968 ROTC audiological examination.  The reported January1971 puretone thresholds, in decibels, were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
10
10
10
Not reported
20
LEFT
15
15
10
Not reported
10


As support for his claim, the Veteran submitted an August 2008 audiological opinion from his private audiologist, Dr. J.L., from the Face, Ear, Nose & Throat Center.  Dr. J.L. noted that the Veteran had a past history significant for military noise exposure and specifically described the onset of high pitched tinnitus in both ears while firing artillery many years ago.  He stated that an audiogram demonstrated a mild to moderate sloping high frequency sensorineural hearing loss, symmetric pattern in both ears.  Dr. J.L. opined that it was as least as likely that the Veteran's military noise exposure could have contributed to his tinnitus and high frequency hearing loss.  

A January 2009 VA audiology examination confirmed the Veteran's diagnosis of bilateral hearing loss disability and opined that it was not related to noise exposure in service.  The examiner noted that the Veteran's hearing loss was normal at discharge and that his hearing loss did not show a typical pattern of noise exposure.  He stated that the hearing loss present was expected for the Veteran's current chronological age.  A March 2009 VA addendum opinion reached the same conclusion as the January 2009 VA audiological examination.

The Board finds the January 2009 and March 2009 medical opinions inadequate.  Neither examiner considered the Veteran's lay account of hearing loss in service that continued to progressively worsen since separation from service.  Additionally, neither examiner addressed the threshold shifts from his July 1968 ROTC audiogram to his January 1971 separation audiogram.  Further, while the examiners listed other contributing causes to hearing loss, that does not adequately support negative opinions because it does not preclude hearing loss related to in-service noise exposure, that was contributed to by other causes.  As the opinions are inadequate, they are not sufficient upon which to base a denial of entitlement to service connection. 

In sum, the Veteran had exposure to acoustic trauma in active service, he has been diagnosed with bilateral sensorineural hearing loss, and his private audiologist has competently opined that his current bilateral hearing loss disability is related to his noise exposure in active service. The Board finds that opinion more persuasive than the opinions to the contrary.  Accordingly, the Board finds that the evidence supports the claim and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


